UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ¢QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number000-50760 Sancon Resources Recovery, Inc. (Exact name of small business issuer as specified in its charter) Nevada 58-2670972 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) No 2 Yinqing Lu, Songjiang District, Shanghai, China, 201615 (Address of principal executive offices) (+86) 21 67756099 ­­­­­ (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.Yes [_]No [_] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common Stock:par value of $0.001; 22,964,996 shares issued and outstanding on March 31, 2010. Transitional Small Business Disclosure Format (Check one):Yes [_]No [X] Sancon Resources Recovery, Inc. FORM 10-Q INDEX PAGE Important Notice 3 PART I. FINANCIAL INFORMATION 4 Item 1. Financial Statements(Unaudited) 4 Item 2. Management's Discussion and Analysis or Plan of Operation 19 Item 3. Controls and Procedures 26 PART II. OTHER INFORMATION 27 Item 1. Legal Proceedings 27 Item 2. Changes in Securities and Use ofProceeds 27 Item 3. Default Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures 29 2 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION Certain statements in this report contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, the risk of doing business in the People' Republic of China, or PRC, our ability to implement our strategic initiatives, our access to sufficient capital, the effective integration of our subsidiaries in the PRC into a U.S. public company structure, economic, political and market conditions and fluctuations, government and industry regulation, Chinese and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. 3 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) SANCON RESOURCES RECOVERY, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) Assets As at March 31, 2010 December 31, 2009 Current assets Cash and cash equivalents $ $ Trade receivables, net Inventory Deferred Tax Asset Other current assets Advance and prepayment Held to maturity securities Total current assets Property, plant & equipment, net Security deposit Held to maturity securities-non current Investment Total Assets $ $ Liabilities and Stockholders' Equity Liabilities Current liabilities Trade payables $ $ Capital lease - current Accrued expenses and other payables Tax payables Due to related parties Loan Payable-current Other payables Total current liability Long term liability Capital lease Loan Payable Total liability 4 SANCON RESOURCES RECOVERY, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (CONTINUED) As at March 31, 2010 December 31, 2009 Stockholders' Equity Share Capital Authorized: 500,000,000 common shares, par value $0.001 per share Issued and Outstanding: 22,964,996 shares as of March 31, 2010 and December 31, 2009 respectively Additional paid-in capital Deferred Compensation ) ) Other comprehensive income Retained Earnings Total Non-controlling interest Total stockholders' equity Total liabilities & stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 SANCON RESOURCES RECOVERY, INC. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the three months periods ended March 31, Net Sales $ $ Cost of sales Gross profit Operating Expenses Depreciation Selling, General and Administrative Total operating expenses Operating Income Other Income (Expense) Other income ) Investment Loss ) - Interest income Total other income (expense) ) Income from continued operations before income taxes and discontinued Operation Discontinued Operation Gain (loss) from Discontinued Operation - ) Gain (loss) on Disposal of a subsidiary - ) Gain (loss)on Discontinued Operations - ) Income before income taxes and non-controlling interest Less:Income taxes Less: Net income (loss) attributed to non-controlling interest Net income 6 SANCON RESOURCES RECOVERY, INC. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (CONTINUED) For the three months periods ended March 31, Other comprehensive item: Foreign currency translation gain ) ) Net comprehensive income $ Earnings per share: Basicearnings per share-continued operations $ $ Basicearnings per share-discontinued operations $
